Allen, J. I dissent from the opinion of a majority of the court in this case. The court finds from the evidence each and every allegation of the bill to be true. The bill is a pa,rt of the record, and the court finds each allegation supported by the evidence. Would it be any stronger if each allegation of the bill was specifically mentioned, and a special finding as to that specific amount? This, it is admitted, would be a sufficient finding, and I do not believe that the decree in this cause should be reversed because it does not thus specifically find. This finding is not a general finding by the judge, but a finding on each and every allegation in the bill, and for this reason, I cannot concur with a majority of the court.